DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to figures 7A-7C, in the reply filed on February 22, 2022 is acknowledged.
Claims 24-25, 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. As such, claims 21-23, 26-35, 38-40 are pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23, 26-35, 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMello et al. (2008/0228209), hereinafter “DeMello”.
Regarding claim 21, DeMello discloses a retractor (1100, FIGS. 1-11) for moving tissue in an endoluminal procedure comprising: an outer member (1102, 102, FIG. 4), an inner member (110) slidably positioned within the outer member for movement between a proximal position and a distal position, and a plurality of closed loops (1140, FIG. 11) at a distal portion of the inner member, the plurality of closed loops positioned in a collapsed position within the outer member when the inner member is in the proximal position and movable to an expanded position upon exposure from the outer member when the inner member is moved to the distal position (¶60), and wherein in the expanded 
Regarding claim 22, DeMello discloses the retractor of claim 21, further comprising a retaining mechanism (410) to maintain the inner member in position within the outer member (¶62).  
Regarding claim 23, DeMello discloses the retractor of claim 22, wherein the retaining mechanism includes a rotatable member (“outer element”) and a clamping member (“collet”), the clamping member engageable with the inner member, wherein rotation of the rotatable member applies a force to the clamping member which applies a clamping force on the inner member to retain the inner member in position (¶62).  
Regarding claim 26, DeMello discloses the retractor of claim 21, wherein the loops comprise shape memory material with a memorized position in the expanded position (¶76).  
Regarding claim 27, DeMello discloses the retractor of claim 21, wherein the loops are configured to spring out with a force to a fully expanded position when at least a portion of the loops are exposed from within the outer member (¶67).  
Regarding claim 28, DeMello discloses the retractor of claim 21, wherein one or more of the loops are covered with a pliable material (2003, ¶101).  
Regarding claim 29, DeMello discloses a tissue retractor (1100, FIGS. 1-11), comprising: an outer member (1102, 102, FIG. 4), an inner member (110), and a plurality of loops (1140) at a distal portion of the inner member; wherein the plurality of loops of the tissue retractor are movable from a collapsed position within the outer member to an expanded position when exposed from the outer member within the expanded region (¶60).  

Regarding claim 31, DeMello discloses the tissue retractor of claim 30, wherein the tissue retractor is capable of being inserted through a lumen of the flexible catheter (this is being interpreted as an intended use limitation - the flexible catheter is not positively claimed).  
Regarding claim 32, DeMello discloses the tissue retractor of claim 29, wherein the loops comprise shape memory material with a memorized position in the expanded position (¶76).  
Regarding claim 33, DeMello discloses a retractor (1100, FIGS. 1-11) for moving tissue in an endoluminal procedure, comprising: an outer member (1102, 102, FIG. 4); an inner member (110) positioned within the outer member for movement between a proximal position and a distal position, and a plurality of loops (1140) at a distal portion of the inner member, the plurality of loops having a collapsed position when disposed within the outer member and movable to an expanded position upon exposure from the outer member (¶60), wherein in the expanded position, the loops extend in radial directions and the extent of expansion of the loops in the radial directions depends on the extent of movement of the inner member within the outer member (¶67).  
Regarding claim 34, DeMello discloses the retractor of claim 33, further comprising a retaining mechanism (410, ¶62) to maintain the inner member within the outer member.  
Regarding claim 35, DeMello discloses the retractor of claim 34, wherein the retaining mechanism includes a rotatable member (“outer element”) and a clamping member (“collet”), the clamping member engageable with the inner member, wherein rotation of the rotatable member applies a force to the clamping member which applies a clamping force on the inner member to retain the inner member in position (¶62).  

Regarding claim 39, DeMello discloses the retractor of claim 33, wherein the loops are configured to spring out with a force to a fully expanded position when at least a portion of the loops are exposed from within the outer member (¶67).  
Regarding claim 40, DeMello discloses the retractor of claim 33, wherein one or more of the loops are covered with a pliable material (¶101).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775